UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-181405 INTELLIGENT HIGHWAY SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 30-0680119 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 8 Light Sky Court Sacramento, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (916) 379-0324 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2012: N/A As of April 19, 2013, the registrant had10,404,666shares of its common stock outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS Page PART I Item 1. Business. 1 Item 1A. Risk Factors. 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties. 4 Item 3. Legal Proceedings. 5 Item 4. Mine Safety Disclosures. 5 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 6 Item 6. Selected Financial Data. 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 9 Item 8. Financial Statements and Supplementary Data. 10 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 11 Item 9A. Controls and Procedures. 11 Item 9B. Other Information. 11 PART III Item 10. Directors, Executive Officers and Corporate Governance. 12 Item 11. Executive Compensation. 13 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 14 Item 13. Certain Relationships and Related Transactions, and Director Independence. 15 Item 14. Principal Accounting Fees and Services. 16 PART IV Item 15. Exhibits, Financial Statement Schedules. 17 SIGNATURES 19 PART I Item 1.Business. Overview On June 21, 2011 the Company has entered into a purchase agreement with Michael J. Sullivan Sole Proprietorship (“MJS”) to acquire all of MJS’ agreement, rights, benefits, and payments relating to various contracts for $2,000 and awarded 10,000 shares of the Company’s common stock as well a management position within the Company. The purchase agreement does not prevent MJS to withdraw at any time or have the same various contracts sold to a third party. The Company purchased from Michael Sullivan several service contracts these contracts are substantially similar and are for on-call, as needed maintenance and repair of traffic operations systems networks. Specifically, the contracts call for Intelligent Highway to provide on an on-call hourly rate, as needed basis, all labor, equipment, materials, and incidentals necessary for the maintenance of the communication infrastructure systems, network systems and associated equipment. The maintenance will apply to voice, video, and data communications equipment and all facilities used to connect the Traffic Operation System (TOS) field elements to the Transportation Management Center (TMC). All of the contracts require the contractor to be properly licensed in accordance with the laws of the State of California and require a C-10 Electrical Contractor License or a combination of a Class A – General Engineering Contractor License and a C-7 Low Voltage System Contractor License There are several risks associated with this arrangement. First, the customer may find that these contracts were not legally transferrable by Michael Sullivan. However, we have not had any issue to date with the assignability of these contracts, but we have not received a formal legal opinion as to our rights and liabilities under these contracts. Second, under California law, we may be found to be an expatriate corporation in violation of the original contract between the customer Michael Sullivan. California Public Contract Code Section 10286.1 defines Expatriate Corporation and disallows expatriate corporations from entering into procurement contracts with the State of California. Again, as a Nevada corporation, we have had no issue with the current arrangement, whereby we are performing the work called for by the contracts, in lieu of Michael J. Sullivan, but we have not received a formal legal opinion as to our rights and liabilities as such. Expatriate Corporation Status and Eligibility to Bid and Receive California Contracts California Public Contract Code Section 10286 (the “Code”) disallows any California state agency to enter into any contract with an Expatriate Corporation.Section 10286.1 of the Code defines Expatriate Corporation.The definition of Expatriate Corporation includes foreign incorporated entities that publicly trade in the United States.However, foreign incorporated entities are entities that are created or organized under the laws of a foreign country or reside in a foreign country.We do not believe we are an Expatriate Corporation within the definition expressed in the Code. 1 In addition, the Company possesses a C-10 Electrical License from the Contractors State License Board from the State of California and is licensed as a small business with the State of California. This license allows us to contract with the State and grants us a five percent bidding preference over non-qualified entities. Given that we are not an Expatriate Corporation, we possess a C-10 Electrical License, and we are licensed as a small business with the State of California, we believe that we are qualified to bid on, receive and enter into contracts with the State of California. Going Concern Based on our financial history since inception, our independent registered public accounting firm has expressed substantial doubt as to our ability to continue as a going concern. We are a development stage company that has generated very little revenue and have limited tangible assets. Our company has a limited operating history and must be considered in the development stage. Our company’s operations will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a significant operating history. We may be unable to on a profitable basis. If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment in our company. Our Corporate History and Background Devon Jones and Philip Kirkland have worked together for several years as independent electrical contractors involved with a number of contracts associated within the transportation sector. These contracts included, but were not limited to, the pulling of fiber optic cable, installation of video equipment, and the service, maintenance and installation of traffic operations systems for Caltrans. After over five years of working in the transportation industry, they decided to pool their talents and contacts and the two formed a new company to expand beyond a services based business and introduce new technology to the transportation market. In April 2011, Jones and Kirkland re-organized their operations under Intelligent Highway Solutions, Inc. and acquired nine new contracts from Michael J. Sullivan to perform service and maintenance in nine of the State’s twelve service districts. Services Intelligent Highway Solutions, Inc. provides services on an on-call basis and/or as instructed by our customer. These services include all labor, materials, tools, equipment, and incidentals necessary for the corrective and preventive maintenance The CEVs allow for the operation of sensitive communication equipment in adverse weather conditions. Hubs/Mini Hubs are the connection points or control boxes that serve as the termination points for the wiring associated with the ramp metering systems, closed circuit TV, electronic messaging signs, and environmental sensing units. The intent and purpose of these Contracts is to perform necessary maintenance required to keep the CEVs/Hubs fully functional at all times. The CEVs/Hubs shall remain fully integrated at all times with all of the component items in the Traffic Operations Systems Networks (TOSNET) system. Growth Strategy IHS plans on expanding beyond the service business and plans to become more involved with all aspects of the ITS sector. Beginning in late 2013, the Company plans to introduce a self-sufficient, battery-less and wireless traffic detector that will eliminate the need for wired, energy-consuming loop detection systems.The Company also intends to expand into neighboring states. Phase One: The TOSNET contract with our customer will be closing on May 2014; there will be another bid cycle for a new (3) year agreement. We plan to expand this segment of the business to include similar agreements with counties and local districts throughout California, as well as expand to neighboring states. 2 Phase Two: Growth will occur in the installation division: this includes but is not limited to the installation of the new technology that IHS has licensed, acquired and/or developed. It also includes expansion beyond the borders of California. Phase Three: Introduction of the Company’s proprietary technology, including, but not limited to a new wireless and battery-less traffic sensor that can be embedded in the road and used to measure traffic flow, speed, and approximate vehicle weight. Research and Development Development of an alternative to inductive loop system The Company’s objective is to develop a new inductive loop system to gather data relevant to traffic flow and reduce the power required to maintain the system and use a wireless transmitter to transmit the data. This project will present a battery-less wireless sensor that can be embedded in the road and used to measure traffic flow rate, speed and approximate vehicle weight. Compared to existing inductive loop based traffic sensors, the new sensor is expected to provide increased reliability, easy installation and low maintenance costs. The sensor uses power only for wireless transmission and has zero idle power loss. The sensor is expected to be extremely energy efficient. Energy to power this sensor is harvested entirely from the short duration vibrations that results when an automobile passes over the sensor. A significant portion of the project focuses on developing low power control algorithms that can harvest energy efficiently from the short duration vibrations that result when a vehicle passes over the sensor. The objective would to use existing sensor technology, existing wireless technology to reduce the development time of this project. We expect that once fully developed and tested, the new system would replace traditional inductive loop systems. To install a loop detector and calibrate it, it is sometimes necessary to shut down traffic on the road for as much as 2 days. The new sensors can be installed by drilling a slot across the lane in the road surface of 1 inch width and 2 inches depth. Most importantly, no wiring is needed from the traffic lane to the roadside data acquisition unit. It is expected that the installation will only take a few minutes. The new sensor on the roadway require no external power supply while inductive loop detectors have to be continuously powered all the time, even during the night when traffic flow might be really low. The new sensors can measure number of axles and vehicle length, in addition to traffic flow rate. Thus they can be used for vehicle classification. With some further development, the sensors can likely also be used for weigh-in-motion. The Company’s budget is $37,000 for the development including the initial beta product. We expect that this amount of money is sufficient to develop this product.We anticipate a field test in the late 2012 or early 2013. As of December 31, 2012, the Company has incurred research and development costs of $26,075. Development Agreement with American Water Solutions, Inc. On May 8, 2012, we entered into a development agreement (“Development Agreement”) with American Water Solutions (“AWS”). AWS is in the business of providing wireless products and solutions for customers. Pursuant to the Development Agreement, AWS will design and develop the battery-less wireless loop detection system for use in the Company’s proprietary wireless traffic flow monitoring system. The Company engaged AWS because of their expertise in alternative power solutions, as well as the development of wireless data collection systems. In consideration for the development of the product, IHS agreed to pay AWS i) $2,000 upon the execution of the Development Agreement, ii) $10,000 upon the release of initial drawings and specifications, iii) $12,000 upon the completion of the original design, and iv) $12,000 upon completion of the prototype. On July 2, 2012, AWS delivered the first draft of the design and patent documents. As of the date hereof, the Company has delivered $3,000 to AWS pursuant to the Development Agreement, $2,000 was paid as a down payment and a $1,000 deposit to begin the drawing of the initial designs and specifications.On October 4, 2012, the Company entered into an addendum to the Development Agreement, which states that the Company will pay to AWS $2,700 within thirty (30) days of the execution of the amendment and $10,000 upon the Company’s approval of the initial drawings and specifications.As of the date hereof, the Company has paid AWS $2,700 pursuant to the addendum. Future Products and Their Market In the future, we plan to develop an intelligent traffic solution. Improving traffic flow, reducing emissions and synchronizing traffic signals for public safety and public transportation vehicle priority are just a few of the uses for intelligent transportation systems (ITS). Intelligent traffic solutions collect information at signals all around the city, correlate the real-time data and can automatically regulate traffic policies across a city. ITS includes a range of applications that can benefit cities such as: ● Intelligent Traffic Signal Management - Actively managed and coordinated traffic signals can reduce congestion and moderate traffic speeds, smoothing traffic flow and reducing auto emission levels. 3 ● Video Analytics - Real-time video enables traffic controllers to identify problems, record and ticket red light runners, gather traffic analytics information and enforce special traffic zones. Public safety workers may also access the video to identify traffic conditions so they can route around congested roads when responding to an emergency. ● Information and Alerts - Variable message signs can quickly broadcast information such as weather, road conditions, stolen vehicle and other timely local information to drivers. ● Real-Time Public Transit Information - Up-to-the-minute information on busses and other public transportation vehicles can be published to the web and bus stations, improving schedule accuracy and helping increasing ridership. The Company has started, in conjunction with American Water Solutions, to design and develop the battery-less wireless loop detection system. AWS has prepared the initial patent application and intends to move forward with the development of a prototype product. The estimated cost to design/develop a prototype will be $37,000.00. Currently, the Company does not have the necessary funds to develop the prototype product.The Company will have to obtain additional financing to pursue this opportunity. Compared to existing inductive loop based traffic sensors, the new sensor is expected to provide increased reliability, easy installation and low maintenance costs. The sensor uses power only for wireless transmission and has ZERO idle power loss. Thus, the sensor is expected to be extremely energy efficient. Energy to power this sensor is harvested entirely from the short duration vibrations that result when an automobile passes over the sensor. Transportation agencies all around the country monitor traffic flow rates on most major highways using inductive loop detectors (ILDs). Despite their popularity, ILDs are far from perfect and there has been considerable work to improve detection using better models, better filtering technology and by using better identification techniques such as Fuzzy Logic and Artificial Neural Networks (ANNs). Despite many improvements, the installation of the ILD involves cutting a large section of the roadway in each lane and therefore causes considerable traffic disruption. Owing to its operating principle, the ILD needs to be continuously powered resulting in considerable idle power loss. For example, an ILD needs to be continuously powered during the night, even if there is very little traffic flowing on a particular highway. The traffic sensor developed in this project is unique and different from all the sensor technologies described above. Its uniqueness comes from the fact that it is the first ever sensor that is battery-less, wireless and is powered entirely by harvesting energy from vibrations for its operation. Customers Currently, our only customer is California Department of Transportation (Caltrans). Competition There are currently five contractors that compete against IHS on most Caltrans proposal requests. It is one of only a few firms experienced in all electrical disciplines required to compete in every sector of the Caltrans ITS programs. Employees We currently have 27 full time employees, consisting of three executives, two project managers and twenty-two technicians. Each technician has completed four years as an assistant technician with experience in the repair, maintenance and installation of voice, data and video telecommunications equipment and devices. Item 1A. Risk Factors. Not applicable because we are a smaller reporting company. Item 1B. Unresolved Staff Comments. Not applicable because we are a smaller reporting company. 4 Item 2.Properties. Our principal executive office is located at 8 Sky Light Court, Sacramento, CA 95828, and our telephone number is (916) 379-0324.We lease our office space, which consists of 9,300 square feet of office and warehouse space and paid a monthly rent of $3,341.00 until the termination of the original term on November 9, 2012.The Company has remained in the lease premises according to the 1st Option term.From November 10, 2012 to December 9, 2012, the Company’s lease payment is $0.00.For the twelve month period commencing December 12, 2012, the Company shall pay monthly rent in the amount of $3,534.If the Company chooses to remain in the leased premises according to the 2nd Option term, then for the twelve month period commencing January 10, 2014, the Company shall pay monthly rent in the amount of $3,627. Item 3.Legal Proceedings. We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company, threatened against or affecting our company, our common stock, any of our company’s officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 4. Mine Safety Disclosures. Not applicable. 5 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock trades on the OTCQB and OTCBB under the symbol “IHSI”. The OTCQB and OTCBB are quotation services that display real-time quotes, last-sale prices, and volume information in over-the-counter (“OTC”) equity securities. An OTCQB and OTCBB equity security generally is any equity that is not listed or traded on a national securities exchange. No established public trading market exists for the Company’s common stock. There are no plans, proposals, arrangements or understandings with any person with regard to the development of a trading market in any of the Company’s common stock. Approximate Number of Equity Security Holders As of April 19, 2013, there were approximately 33 stockholders of record. Dividends Holders of our common stock are entitled to receive dividends if, as and when declared by the Board of Directors out of funds legally available therefore. We have never declared or paid any dividends on our common stock. We intend to retain any future earnings for use in the operation and expansion of our business. Consequently, we do not anticipate paying any cash dividends on our common stock to our stockholders for the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans We do not have in effect any compensation plans under which our equity securities are authorized for issuance. Item 6. Selected Financial Data. Not applicable because we are a smaller reporting company. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Overview Intelligent Highway Solutions, Inc.(the “Company” or “IHS”) was formed in April 22, 2011; IHS is a technology based intelligent highway solutions contractor. The Company’s primarily focus is in the California transportation market providing services that range from providing labor, materials, and related equipment for corrective service and maintenance services for the States transportation infrastructure. Additionally, the Company intends to develop transportation technology services that enable vehicles, roads, traffic lights, message signs, and other elements to become “intelligent” by embedding them with microchips and sensors and by empowering them to communicate with each other via wireless technologies. The acceleration of data collection and communication will allow state governments to improve transportation system performance by reducing congestion and increasing both traveler safety and convenience. 6 Plan of Operations The Company provides service and maintenance for California’s transportation sector.The Company plans to seek further contracts in counties and municipalities throughout California and expand to neighboring states. Additionally, the Company intends to expand to provide full service turn-key electrical services for the expanding intelligent highway services market sector. These contracts are typically bid on through the State and municipal entities. Typically, they involve the installation and purchase of materials and labor to provide a complete, operational system. Our primary focus will be in systems that are related to the intelligent highway sector, such as, but not limited to: (1) installation and materials for the installation of fiber optic cables; (2) installation and distribution of materials for the video monitoring systems deployed on the highway corridors; and (3) the distribution and installation of monitor devices and signage used in conjunction with the transportation network. As an additional step, the Company, building off its experience in the service and maintenance of traffic monitoring systems, intends to develop wireless systems to replace existing hardwire loop detection systems, video monitoring systems, etc. The Company, in late 2013, intends to introduce a wireless/battery-less loop detection system. The Company has received the approval of two service districts in California to deploy the new technology in a real-time, real-world application. The application of this new technology can be used on any freeway entrance ramps; freeway lanes to monitor traffic flow; at intersections to monitor traffic and send information to traffic signals and alert management of congestion. Results of Operations Comparison of the year ended December 31, 2012 and 2011 Revenue: Revenues for the year ended December 31, 2012 were $1,904,647, an increase from $898,657 for the year ended December 31, 2011. This increase is due to two factors: first 2011 only reflected a (7) month operation period, second the work requested by our customer, the state of California, has increased monthly. Cost of Revenue: Cost of revenues in fiscal year 2012 were $1,445,958, an increase from $774,702 for the year ended December 31, 2011.This increase was primarily attributable to added additional technicians based on the increased in work requested by our customer. Gross Profit:Gross profit for the year ended December 31, 2012 was$458,689, an increase from $123,955 for the year ended December 31, 2011.This increase was primarily attributable to enhanced efficiency that occurred due to reduced direct cost associated with scheduling manpower and equipment associated with the increased work requested by the customer.Gross Profit is the net amount of the monthly billed project cost for our agreements less the cost of the cost of sales SG&A Expenses:SG&A expensesfor the year ended December 31, 2012 were $1,028,405, an increase from $468,882 for the year ended December 31, 2011.This increase was primarily attributable to the added management and supervision necessary to manage the increased work requested by the customer. SG&A expenses include all the expenses incurred in the daily operations of the Company that generated revenue, except interest. 7 Total Expenses:Total expenses for the year ended December 31, 2012 were $1,028,405, a decrease from $1,240,035 for the year ended December 31, 2011.This decrease is primarily attributable to a better financing rate and lease rate the Company was able to negotiate with its suppliers.Total expenses consist of all necessary and related cost of doing business which include but not limited to: vehicle leases, equipment lease, overhead, rent and employees cost. Loss from Operations:Loss from operations for the year ended December 31, 2012 was ($569,716), an increase from ($357,243) for the year ended December 31, 2011.This increase is primarily attributable to increased cost of the new request from the customer. Total Other Expense: Total other expenses for the year ended December 31, 2012 were $98,772, an increase from $11,617 for the year ended December 31, 2011.This increase is primarily attributable to the additional cost associated with loans. Total other expenses represent interest incurred on notes payable the Company has entered into less interest earned. Net loss:We incurred a net loss for the year ended December 31, 2012 of $669,288. This is an increase from $357,243 in net loss for the year ended December 31, 2011. The increase in net loss was primarily attributable to higher than expected cost associated with increased work load from the customer’s work request. Liquidity and Capital Resources Equity raised through the public markets will be used to replace the current factoring of the Company’s accounts receivable; replace current fleet of vehicles; expand the business from a services based Company to a full turn-key contractor focused in the intelligent transportation sector; development of proprietary technology for the intelligent transportation sector. Equity will be raised through private investment through public equity (PIPE). At December 31, 2012, we had no cash on hand (December 31, 2011 - $35,804) and a working capital deficit of $939,780 (2011 - $377,604). We have historically financed our operations primarily through net cash flow from financing activities, however, we are uncertain whether we will be able to continue to do so and may be required to secure financing through additional debt or equity issuances to continue operations. We believe we will obtain such financing; however, we cannot provide any assurance that we will be able to do so. The major expenses to the Company are the vehicle leases and the accounts receivable financing (factoring). On October 15, 2012, the Company entered into a factoring agreement with Interstate Capital Corporation (“ICC”). Pursuant to the ICC Agreement, in consideration for advance payment of funds due the Company pursuant to work performed on our agreements, we will receive 85% of each invoice submitted to our customerin advance of payment by our customer. A factoring fee of 0.59% of the invoice amount will be imposed every ten (10) days on each invoice purchased by ICC. There are no maintenance fees. 8 Payments from our customer are collected by ICC and the remaining difference is released to the bank account of the Company. The Company does not have a legal right to the factoring funds directly from ICC, however, pursuant to the Purchase Agreement for the customer Contracts, the Company is given the proceeds. The sale of these invoices is considered a transfer with recourse and is classified as sales of receivables. The Company agrees to indemnify and save ICC harmless from and against any and all claims, loss, costs and expenses caused by or arising out of the receivables or any attempt by ICC to collect or to resolve any dispute. The Company is in the process of re-negotiating the vehicle lease agreements. Under the proposed terms, the average monthly savings would equal 30% per month. However, we cannot make any assurance that we will be successful in re-negotiating the leases or be able to re-negotiate the leases in a favorable manner. The Company is seeking additional capital/debt through our network of possible investors and current shareholders. The Company cannot make any assurance that it will be able to obtain equity or debt financing, or if it the terms of the financing will be on terms favorable to the Company. Outstanding Loans On June 17, 2011, the Company received a loan in the amount of $65,000 from Innovest, LLC (“Innovest”). The loan is unsecured and bears a simple interest of 1.5% per month to be paid monthly for the previous month’s outstanding principal. The loan was due on June 17, 2012; however, the Company is currently in negotiations to extend the maturity dateOur Chief Executive Officer, Devon Jones, and our Chief Financial Officer and Chief Operating Officer, Philip Kirkland, have personally guaranteed this loan. On October 30, 2011, the Company received a loan in the amount of $130,000 from Kenneth K. Polk. The loan is unsecured and bears a simple interest of 2.5% per month to be paid monthly for previous month’s outstanding principal. The loan was originally due on March 30, 2012; however, the note’s maturity was extended until September 30, 2012.The Company is negotiating to further extend its maturity date. There was $111,560 in principal due at December 31, 2012. On November 21, 2011 the Company received a loan in the amount of $27,000 from Byrd & Company LLC, Emerging Markets Consulting LLC, and Douglas S. Hackett ($9,000 from each party). The loan is unsecured and bears a simple interest of 12% per annum to be amortized in 6 equal installments of principal and interest commencing January 1, 2012 through June 1, 2012. Our Chief Executive Officer, Devon Jones, and our Chief Financial Officer and Chief Operating Officer, Philip Kirkland, have personally guaranteed this loan.Additionally, the Company is in negotiations to extend the maturity date of the note from Byrd & Company. Also, the Company is negotiating to amend or extend the terms of the remaining amount of the note from Douglas S. Hackett. On March 1, 2012, the Company issued Emerging Markets Consulting, LLC shares of common stock equivalent to $19,000, $10,000 for cash and $9,000 in satisfaction of the outstanding loan.Accordingly, the loan from Emerging Markets Consulting, LLC is no longer outstanding. On December 15, 2011 the Company received a loan in the amount of $100,000 from O.K. and B. The loan is unsecured and bears a simple interest of 5% per annum. The loan was originally due on March 15, 2012, however the note’s maturity was extended to September 17, 2012.The Company is negotiating to further extend its maturity date. On October 19, 2012, the Company received $30,000 related to one convertible note purchased by Ruth Shepley. The term of the note is 6 months. Interest is computed at 10% based on a 360 day year and is payable on the maturity date. Interest is due and payable only if the notes are repaid in cash. These notes may be converted to common stock at a conversion rate of $.30 per share at any time after 30 days. Accordingly, the amount of common stock underlying the $30,000 convertible note is 100,000 shares. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. Not applicable because we are a smaller reporting company. 9 Item 8.Financial Statements and Supplementary Data. INTELLIGENT HIGHWAY SOLUTIONS, INC. AUDITED FINANCIAL STATEMENTS December 31, 2012 and 2011 Page(s) Report of independent registered public accounting firm F-1 Balance sheets as of December 31, 2012 and 2011 F-2 Statements of Operations for the Year Ended December 31, 2012 and the Period from Inception on April 22, 2011 to December 31, 2011 F-3 Statement of Changes in Stockholders' Equity (Deficit) for the Period from Inception on April 22, 2011 to December 31, 2012 F-4 Statements of Cash Flows for the Year Ended December 31, 2012 and the Period from Inception on April 22, 2011 to December 31, 2011 F-5 Notes to Financial Statements F-6 ~ F-15 10 AUDIT OPINION Sam Kan & Company 1151 Harbor Bay Pkwy., Suite 202 Alameda, CA 94502 Phone: 510.355.0492 Fax: 866.828.1446 http://www.skancpa.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Intelligent Highway Solutions, Inc. We have audited the accompanying balance sheet of Intelligent Highway Solutions, Inc. (hereinafter the “Company”) as of December 31, 2012 and 2011, and the related statements of operations, stockholders' equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to from the above presented fairly, in all material respects, the financial position of the Company as of December 31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended were in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered losses and has experienced negative cash flows from operations, which raises substantial doubt about the Company's ability to continue as a going concern.Management's plans in regard to those matters are also described in Note 3 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Sam Kan & Company Sam Kan & Company April 16, 2013 Alameda, California F-1 INTELLIGENT HIGHWAY SOLUTIONS BALANCE SHEETS December 31, ASSETS Current assets Cash and cash equivalents $
